Citation Nr: 1538751	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-08 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected disorder.

2.  Entitlement to an evaluation in excess of 30 percent for right ankle degenerative joint disease prior to February 13, 2013, and in excess of 40 percent since February 13, 2013.

3.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral arthritis.

4.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral arthritis.

5.  Entitlement to an initial evaluation in excess of 10 percent for right foot osteoarthritis.

6.  Entitlement to a total disability rating based on individual unemployability.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to September 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Des Moines, Iowa, Regional Office (RO).

In April 2012, the Veteran testified at a hearing before the Board, indicating that his service-connected orthopedic disorders interfered with his ability to work, to include his knees, right ankle, and right foot.  Thus, the record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected disorders.  The issue of whether entitlement to a TDIU is warranted as a result of those disabilities is part and parcel of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

May 2013 and June 2013 VA opinions raise the issue of entitlement to service connection for a left foot disorder, to include talonavicular osteoarthritis.  A February 2013 VA examination report raises the issue of entitlement to service connection for bilateral pes planus.  These issues have not been adjudicated by the RO.  As such, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.


The issues of entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected disorder, entitlement to an initial evaluation in excess of 10 percent for right foot osteoarthritis, and entitlement to TDIU are remanded. 


FINDINGS OF FACT

1.  From February 23, 2011 to February 13, 2013, the Veteran's right ankle disorder was manifested by limitation of motion, pain, swelling, and ankylosis; the right ankle did not demonstrate ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.

2.  Since February 13, 2013, the Veteran's right ankle disorder has been manifested by limitation of motion, pain, swelling, and ankylosis.

3.  Throughout the rating period on appeal, manifestations of the Veteran's left knee included arthritis, limitation of flexion to 100 degrees, with pain at 80 degrees, and normal extension, with no additional limitation of motion due to factors such as pain or weakness.

4.  Throughout the rating period on appeal, manifestations of the Veteran's right knee included arthritis, limitation of flexion to 110 degrees with pain at 80 degrees, and normal extension, with no additional limitation of motion due to factors such as pain or weakness.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but no more, for the Veteran's service-connected right ankle disorder from February 23, 2011 to February 13, 2013, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2015).

2.  The criteria for a disability rating in excess of 40 percent for the Veteran's service-connected right ankle disorder since February 13, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2015).

3.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected left knee patellofemoral arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).

4.  The criteria for a disability rating in excess of 10 percent for the Veteran's right knee patellofemoral arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's August 2007 and November 2007 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

Additionally, the aforementioned letters to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA outpatient treatment records, and private records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was provided an opportunity to testify before the Board.  Further, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the September 2007, June 2009, February 2011, and February 2013 VA examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the service-connected disorders.  Id.  

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

Right Ankle Disorder

Service connection was granted for right ankle sprain by a March 1996 rating decision and a 10 percent disability rating was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271, effective from November 1, 1995.  Rating decisions dated in January 1999 and June 2000 recharacterized the Veteran's right ankle disorder as degenerative joint disease and continued a 10 percent disability rating under Diagnostic Code 5271.  By rating decision dated in June 2001, the Veteran's rating was increased to 20 percent disabling under Diagnostic Code 5271, effective, December 6, 2000.  By rating decision dated in October 2002, the Veteran's rating was increased to 30 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5270, effective August 14, 2002.  In June 2007, the Veteran initiated the current claim for an increased rating.  In the January 2008 rating decision on appeal, the RO continued the 30 percent disability rating under Diagnostic Code 5270.  The Veteran perfected an appeal, seeking a higher evaluation.  Subsequently, by rating decision dated in April 2013, the RO increased the 30 percent rating to 40 percent, effective February 13, 2013. 

Limitation of motion of the ankle is rated under Diagnostic Code 5271.   A 10 percent rating is warranted when there is "moderate" limitation of motion.  A maximum 20 percent rating is warranted when there is "marked" limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

A higher rating is available under Diagnostic Code 5270, which requires evidence of ankylosis.  A 20 percent rating is warranted for ankylosis of the ankle in plantar flexion, less than 30 degrees.  A 30 percent rating is warranted for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  

The Rating Schedule provides guidance by defining full range of motion of the ankle as 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2015).
       
In September 2007, the Veteran underwent a VA examination, during which he reported that he experienced episodic right ankle pain and swelling that had increased significantly in the past five years.  He reported that he experienced flare-ups with prolonged standing, climbing in and out of equipment, and walking on uneven surfaces.  The Veteran reported that right ankle surgery was pending.  He denied any dislocation or subluxation.  Physical examination revealed the following range of motion:  dorsiflexion from 0 to 5 degrees and plantar flexion from 0 to 15 degrees.  X-rays of the right ankle show severe degenerative joint disease involving the talonavicular joint and calcaneocuboid joint.      

VA outpatient treatment records dated in January 2008 through August 2008 note the Veteran's reports of right ankle pain, as well as diagnoses of severe degenerative joint disease of the right ankle.  

In June 2009, the Veteran underwent a VA examination, during which he reported that he experienced some degree of discomfort all of the time, to include increased pain with standing, walking, and routine daily activities.  He also reported that he experienced constant stiffness and limited movement of his right ankle.  Physical examination revealed an antalgic gait favoring the right side.  There was evidence of mild effusion.  The right ankle joint line was tender to palpation.  Range of motion testing demonstrated dorsiflexion from 0 to 5 degrees, with pain throughout, and plantar flexion from 0 to 10 degrees, with pain throughout.  On repetitive range of motion testing, dorsiflexion was from 0 to 5 degrees and plantar flexion was from 0 to five degrees.  The examiner diagnosed right ankle degenerative joint disease with incomplete bony ankylosis.  The examiner indicated that he reviewed the Veteran's range of motion during the September 2007 VA examination and compared it to his current range of motion, and found that there was not full ankylosis; however, he explained that at the current rate of progression, that there would be total ankylosis within the next two to four years.  The examiner stated that there was functional impairment with limited motion as noted by the range of motion findings.  The examiner concluded that there was additional functional impairment due to pain, to include pain on repeated use. 

An April 2010 VA report demonstrates that the Veteran underwent x-rays of the right ankle.  The impression was no acute abnormality involving the ankle.  

In February 2011, the Veteran underwent a VA examination, during which he reported that he experienced right ankle pain, swelling, giving way, stiffness, weakness, and effusion.  Physical examination revealed an antalgic gait.  Range of motion testing demonstrated dorsiflexion from 0 to 5 degrees and plantar flexion from 0 to 10 degrees, with objective evidence of pain.  Upon repetitive range of motion testing, dorsiflexion was from 0 to 5 degrees and plantar flexion was from 0 to 5 degrees; there was objective evidence of pain during such testing.  There was evidence of right ankle joint ankylosis.  The examiner stated that there was functional impairment with limited motion, as well as additional functional impairment due to pain, fatigue, weakness, lack of endurance and incoordination.  The examiner indicated that the Veteran's right ankle degenerative joint disease had a significant effect on his occupation, to include decreased mobility and pain.  The examiner noted that the Veteran was assigned to perform different duties at work as a result of his disorder.   

During an April 2012 hearing before the Board, the Veteran asserted that his right ankle disorder worsened and interfered with his employment.  

In February 2013, the Veteran underwent a VA examination, during which he reported that he experienced right ankle flare-ups twice a week.  Physical examination revealed localized tenderness and pain on palpation.  Range of motion testing revealed plantar flexion from 0 to 10 degrees, with painful motion at 5 degrees, and dorsiflexion to 0 degrees, with painful motion at 0 degrees.  Upon repetitive range of motion testing, plantar flexion was from 0 to 10 degrees, and dorsiflexion was to 0 degrees.  There was no evidence of additional limitation of range of motion upon repetitive testing.  There was evidence of functional loss, including weakened movement, incoordination, pain, and swelling.  There was evidence of ankylosis of the right ankle in plantar flexion, which was less than 30 degrees, and in dorsiflexion, between 0 and 10 degrees.  X-ray of the right demonstrated that there was no acute abnormality.  The examiner indicated that the Veteran's right ankle disorder impacted his ability to work, as he his mobility was affected.  The examiner noted that the Veteran was unable to climb on the equipment that he serviced, but found that the Veteran could perform sedentary work.     

In an August 2013 letter, J.G., M.D. indicated that x-rays of the Veteran's right ankle demonstrate the erosion of the lateral portion of the navicular bone.  J.G. indicated that the arthritic changes in the Veteran's right ankle joint would continue to degenerate further and he would "likely" require a total ankle arthroplasty. 

Considering the pertinent evidence of record in light of the criteria detailed above, the Board finds that the criteria for a rating of 30 percent, but no more, for the Veteran's right ankle disorder have not been met prior to February 23, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  During the aforementioned February 2011 VA examination, the Veteran demonstrated limited range of right ankle motion, to include dorsiflexion from 0 to 5 degrees, and ankylosis was noted.  The evidence does not demonstrate that the right ankle disorder warranted a higher rating prior to February 23, 2011, as there was no evidence of record demonstrating any ankylosis.  In addition, a 40 percent rating prior to February 13, 2013 is not warranted, as the Veteran's right ankle did not demonstrate ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  

The Board also finds that the criteria for a rating in excess of 40 percent since February 13, 2013, for the Veteran's right ankle have not been met.  In this regard, during the aforementioned VA examinations for this period of time the Veteran has demonstrated limited range of right ankle motion, as well as ankylosis.  38 C.F.R. § 4.71a, Plate II.  However, as the Veteran's disorder is presently rated the maximum 40 percent disabling under Diagnostic Code 5270, a higher disability rating under such code is not available.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Moreover, there is not another diagnostic code pertaining to the ankle that provides for a higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 (2014).  

The Veteran's statements are competent evidence as to the manifestations of his service-connected right ankle disorder.  However, the Board finds the medical evidence, to include the clinical testing as to the specific requirements for an increased rating under the Rating Schedule, is more probative to the issue of an increased rating for his service-connected right ankle disorder.

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 30 percent evaluation from February 23, 2011to February 13, 2013, and his 40 percent evaluation since February 13, 2013 for his right ankle disorder, inadequate.  38 C.F.R. § 3.321(b).  The Veteran's service-connected right ankle disorder is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5270, the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's residuals of a right ankle injury include limitation of motion, pain, swelling, and ankylosis.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptomatology and treatment are congruent with the disability picture represented by a 30 percent evaluation from February 23, 2011 to February 13, 2013, and a 40 percent evaluation since February 13, 2013.  The assigned ratings for the right ankle disorder reasonably describe the Veteran's service-connected right ankle disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right ankle, the evidence shows no distinct periods of time during the appeal period other than those currently assigned, when the Veteran's service-connected right ankle varied to such an extent that a rating greater or less than the ratings assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims for ratings in excess of those assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right and Left Knee Disorders

Service connection was granted for right and left knee disorders by a March 1996 rating decision and a 10 percent disability rating was assigned for each knee under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective from November 1, 1995.  By rating decision dated in February 2006, the Veteran's rating for each knee was increased to 10 percent disabling under Diagnostic Code 5010, effective, August 1, 2005.  In the January 2008 rating decision on appeal, the RO continued the 10 percent disability ratings for each knee under Diagnostic Code 5010.  The Veteran perfected an appeal, seeking a higher evaluation.  

Degenerative or traumatic arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015). Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2015).  In this case, the separate 10 percent evaluations assigned for the issues at hand contemplate arthritis of the right and left knees shown by x-rays, with limitation of motion to a noncompensable degree under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 (2015).

Limitation of motion of the knee is assigned a noncompensable evaluation if there is more than 45 degrees of flexion, and less than 10 degrees of limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2015).  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  Moreover, separate ratings for compensable knee extension and compensable knee flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

In September 2007, the Veteran underwent a VA examination, during which he reported that he experienced daily pain and occasional swelling of his knees.  He reported that he had difficulty walking down stairs.  He denied instability, subluxation, dislocation, or locking.  Physical examination did not reveal any deformity, bilaterally.  The ligaments and cartilage were intact, bilaterally.  Grind test was negative, bilaterally.  There was no evidence of instability or locking.  Range of motion testing demonstrated right flexion to 115 degrees, right extension to 0 degrees, left flexion to 115 degrees, and left extension to 0 degrees.  X-rays reveal early degenerative changes of the medial compartment with joint space narrowing, otherwise normal bilateral knees.  The diagnosis was mild medical compartment osteoarthritis of the knees.   

In June 2009, the Veteran underwent a VA examination, during which he reported that he experienced pain and stiffness of his knees.  He reported that on some days, he was unable to perform his job, as he could not climb onto the equipment he serviced.  Physical examination revealed mild bilateral crepitance.  McMurray and grind tests were negative.  There was full stability, bilaterally.  Range of motion testing revealed right flexion to 110 degrees with pain at 80 degrees, right extension to 0 degrees, left flexion to 105 degrees with pain at 80 degrees, left extension to 0 degrees.  Upon repetitive range of motion testing, there was no additional loss of range of motion.  The diagnosis was bilateral knee degenerative joint disease.  The examiner indicated that there was functional impairment of the knees due to pain.
 
In February 2011, the Veteran underwent a VA examination, during which he reported that he experienced stiffness, pain, and decreased motion of the knee joints.  The Veteran denied giving way, instability, weakness, incoordination, dislocation or subluxation, locking episodes, effusion, and flare-ups of his knees.  Physical examination revealed crepitus and tenderness of the knees.  There was no evidence of clicks or snaps, instability, or meniscus abnormality, bilaterally.  There was evidence of effusion.  Range of motion testing revealed right flexion to 110 degrees, right extension to 0 degrees, left flexion to 100, and left extension to 0 degrees.  On repetitive range of motion testing there was no additional loss of range of motion.  X-rays of the knees show degenerative changes and medial joint space narrowing; there was no acute abnormality, the patellofemoral joint was unremarkable, and there was no evidence of fracture.  The examiner indicated that there was functional impairment of the knees due to limited range of motion.  The examiner noted that there was no additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.  The diagnosis was bilateral knee degenerative joint disease.   

During an April 2012 hearing before the Board, the Veteran asserted that his bilateral knee disorder worsened and interfered with his employment.  

In February 2013, the Veteran underwent a VA examination, during which he reported that he experienced daily bilateral knee pain.  He reported that he had difficulty going down the stairs and getting out of chairs.  The Veteran stated that his bilateral knee disorder affected his employment, as he was not able to climb onto the equipment.  He reported that he experienced flares when engaged in activities.  The Veteran denied having any knee surgery.  Physical examination revealed right flexion to 110 degrees with pain at 80 degrees, right extension to 0 degrees without objective evidence of painful motion, left flexion to 105 degrees with pain at 80 degrees, and left extension to 0 degrees without objective evidence of pain.  Upon repetitive testing, there was no additional loss of range of motion.  There was functional loss of the knees, including less movement, incoordination, pain on movement, and swelling.  There was no evidence of anterior or medial-lateral instability.  There was no evidence of patellar subluxation or dislocation.  There was no evidence of any knee surgery.  X-rays demonstrate minimal degenerative changes and no acute abnormality.  The examiner noted that the Veteran occasionally used a cane to walk.  The examiner concluded that the Veteran's bilateral knee disorder did not impact his ability to work.   

In an August 2013 letter, J.G., M.D. indicated that he reviewed the Veteran's orthopedic disorders, and found that he would need a left knee arthroplasty.  

Considering the pertinent evidence of record in light of the criteria detailed above, the Board finds that the criteria for ratings in excess of 10 percent for the Veteran's right and left knee arthritis disorders, respective, have not been met.  38 C.F.R. 4.71a, Diagnostic Codes 5010, 5260, 5261.  In this regard, limitation of extension in either knee was not shown.  See 38 C.F.R. § 4.71, Plate II.  During the aforementioned VA examinations, range of motion of the knees included extension to 0 degrees.  While limitation of flexion was demonstrated on examination in September 2007, June 2009, February 2011, and February 2013, such limitation of the left knee was to no less than 100 degrees with pain at 80 degrees, and of the right knee to no less than 110 degrees with pain at 80 degrees; this limitation of flexion is noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Moreover, during the aforementioned examinations, there was no evidence of additional limitation of motion due to factors such as pain or weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  Therefore, a disability rating in excess of 10 percent is not warranted for either knee.  

The Board has also considered whether the Veteran is entitled to an increased or separate rating under any alternate diagnostic code.  However, the evidence fails to establish ankylosis, instability, semilunar dislocated cartilage with frequent episodes of locking pain and effusion into the joint, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263 (2015).  

The Veteran's statements are competent evidence as to the manifestations of his service-connected right and left knee disorders and were considered by the medical examiners and in this decision.  However, the Board finds the medical evidence, to include the clinical testing as to the specific requirements for an increased rating under the Rating Schedule, is more probative to the issue of whether an increased rating for his service-connected right and left knee disorders is warranted.

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings for his service-connected right and left knee disorders, inadequate.  Such disorders are evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260, the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  The Veteran's right and left knee disorders are manifested arthritis, limitation of flexion, and normal extension with no additional limitation of motion due to factors such as pain or weakness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's service-connected right and left knee symptomatology and treatment are congruent with the disability picture represented by the ratings assigned.  Ratings in excess of 10 percent are provided for certain manifestations of the service-connected right and left knee disorders, but the medical evidence demonstrates that those manifestations are not present throughout the pendency of this appeal.  The criteria for the assigned ratings reasonably describe the Veteran's service-connected right and left knee disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thun, 22 Vet. App. at 115. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right and left knee disorders, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected right and left knee disorders varied to such an extent that a ratings greater or less than those assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims for entitlement to increased ratings for his service-connected left and right knees, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating of 30 percent for right ankle disorder for the period from February 23, 2011 to February 13, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.   

A disability rating in excess of 40 percent for right ankle disorder for the period since February 13, 2013, is denied. 

A disability rating in excess of 10 percent for left knee patellofemoral arthritis is denied.

A disability rating in excess of 10 percent for right knee patellofemoral arthritis is denied.


REMAND

The Veteran contends that he has a current left ankle disorder that is related to active service, or in the alternative due to his service-connected right ankle, right knee, right foot, or left knee disorder.  Throughout the record, the Veteran attributed his current left ankle disorder to his extensive physical activity performed during his 27 years of service.  Moreover, in December 2008, he reported that he walked with a severe limp for the past several years as a result of his right ankle, which had caused problems with his left ankle.  

The Veteran's service treatment records include a December 1968 induction examination, which is negative for complaints or a diagnosis of a left ankle disorder.  The July 1995 separation examination report notes the Veteran's complaint of swollen or painful joints; the examination is negative for a diagnosis of a left ankle disorder.  

Post-service VA examinations dated in December 1995, April 1996, September 1998, February 2000, February 2001, September 2002, September 2007, June 2009, and February 2011 do not assess the Veteran's left ankle.  A February 2013 VA examination report includes that examiner's comment that the Veteran had decreased range of motion of the left ankle; however a specific diagnosis was not noted.  A May 2013 VA opinion indicates that there was no evidence of osteoarthritis of the left ankle, to include between the tibia and the talus.  The examiner concluded that the Veteran's left ankle disorder of limited range of motion and pain was reflected in the left foot diagnosis of moderate osteoarthritis between the tarsal bones and the navicular bones.  A June 2013 VA clarification opinion by a VA examiner indicates that an extensive review of the claims file was performed.  The examiner noted that the record contains diagnoses of a mild left ankle strain and a left ankle sprain.  The examiner concluded that there was no evidence of degenerative joint disease of the left ankle.  The examiner stated that since weight was a contributing factor for joint stability and movement, that it was "as least as likely as not" that the Veteran's obesity caused his left ankle condition.  An August 2013 letter from J.G., M.D., the Veteran's private physician, provides an overview of the severity of the Veteran's current orthopedic disorders.  Regarding the left ankle, he indicated that "the ankle looks fairly well spared."   

To date, the examinations and opinions of record are inadequate to adjudicate the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Initially, it is unclear to the Board whether the Veteran has a current left ankle disorder, as the February 2011 VA examiner did not note a disorder in the diagnosis section; however, the examiner's etiology opinion suggests a current disorder.  Similarly, in the May 2013 VA opinion, the examiner concluded that the Veteran's left ankle disorder of limited range of motion and pain was reflected in the left foot diagnosis of moderate osteoarthritis between the tarsal bones and the navicular bones; however, the examiner did not specify the actual left ankle diagnosis.  Further, regarding etiology, although the June 2013 VA examiner noted that the Veteran's weight was a contributing factor with respect to joint stability, the examiner failed to discuss the Veteran's repeated reports of extensive physical activity during his 27 years of active service, or his reports of a severe limp due to his service-connected right ankle disorder that may have affected the left ankle.  

As such, the Veteran must be afforded another VA examination to determine whether there is a current left ankle disorder, to include a mild left ankle strain and a left ankle sprain, and if so, whether such disorder had its onset in service or is otherwise related to service, or in the alternative is due to or aggravated by a service-connected disorder.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the issue of entitlement to an initial evaluation in excess of 10 percent for right foot osteoarthritis, the record demonstrates that the Veteran has been diagnosed with such disorder as well as pes planus of the right foot.  Moreover, the February 2013 VA examiner found that the Veteran's pes planus was "at least as likely as not" due to overuse, running, and physical training during active service.  The symptoms of the service-connected right foot osteoarthritis disorder and right foot pes planus overlap, as the Veteran has reported right foot pain associated with treatment for both problems.  

Thus, the record raises the issue of entitlement to service connection for right foot pes planus.  In this regard, the claim is "inextricably intertwined" with the issue of entitlement to an initial evaluation in excess of 10 percent for right foot osteoarthritis currently on appeal, and the disposition of the increased rating claim must therefore be deferred pending the resolution of the preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).   

The evidence of record raises an informal claim for TDIU.  In this regard, during the June 2009 VA examination, he reported that on some days, he was unable to perform his job, as he could not climb onto the equipment he serviced.  Further, 
during the April 2012 hearing before the Board, the Veteran indicated that his service-connected orthopedic disorders interfered with his ability to work, to include his knees, right ankle, and right foot.  The issue of whether entitlement to a TDIU is warranted as a result of these disabilities is part and parcel of the increased rating claim.  See Rice, 22 Vet. App. 447 (2009).  As the RO has not yet considered the issue of TDIU, the issue must be remanded to the RO for such consideration.

Accordingly, the case is remanded for the following actions:

1.  The RO must undertake all indicated development and adjudicate the claim of entitlement to service connection for bilateral pes planus.  The Veteran must be informed of his appellate rights with respect to the decision.

2.  The RO must provide the Veteran the appropriate statutory and regulatory notice and assistance with regard to his claim for TDIU, which includes an explanation as to the information or evidence needed to substantiate a claim for a TDIU.  The RO must provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO, for the purpose of obtaining a detailed, post-service work history.

3.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.

4.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine whether any current or previously diagnosed left ankle disorder, to include left ankle strain and sprain, is related to his military service, or a service-connected disorder.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed left ankle disorder, to include a left ankle strain and sprain, is related to the Veteran's military service.  The examiner must also provide an opinion as to whether any currently or previously diagnosed left ankle disorder, to include a left ankle strain and sprain, is due to or aggravated by his service-connected disorders.  In providing this opinion, the examiner must specifically address the Veteran's service-connected right ankle, right knee, right foot, left knee, as well as the left foot.    

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  The medical report must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


